DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 4-6, 11-13, 19-21 and 27-29 recite the broad recitation “wherein receiving the transmission having SFN enabled or having SFN not enabled comprises”, and the claims also recite “associated with RACH beam refinement and not having SFN enabled” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-10, 15-18 and 23-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., US 2020/0059967 (IDS). 
Claim 1, Kim discloses (fig 11, [0180] UE) a method of wireless communication performed by a user equipment (UE), comprising: 
receiving an indication that a base station supports single frequency network (SFN) radio access channel (RACH) beam refinement ([0180] TRP ID/RS or beam ID/RS is transmitted, a UE is able to identify best serving TRPs or beams after detecting SS and decoding PBCH, which are SFNed transmitted); and 
receiving a transmission, as part of a RACH operation, the transmission having SFN enabled ([0180] TRP ID/RS or beam ID/RS is transmitted, a UE is able to identify best serving TRPs or beams after detecting SS and decoding PBCH, which are SFNed transmitted) or having SFN not enabled.  
Claim 2, Kim discloses the method of claim 1, wherein the indication is associated with one or more synchronization signal blocks (SSBs) ([0202] In general, a RACH resource is associated with SS/PBCH (i.e. SS block) transmission beam direction (or index)).  
Claim 3, Kim discloses the method of claim 1, wherein receiving the transmission having SFN enabled or having SFN not enabled comprises 
receiving a synchronization signal block (SSB) associated with RACH beam refinement ([0204] In order for a UE to perform beam refinement during a RACH procedure, a UE should have knowledge on the narrow beam RS(s) and be able to measure the narrow beam RS(s). Given that a RACH resource is associated with the SS block, the UE selects its RACH time-frequency resource for PRACH Msg1 preamble transmission based on the SS block measurements (assuming there can be one or more SS blocks)) and having SFN enabled ([0180] TRP ID/RS or beam ID/RS is transmitted, a UE is able to identify best serving TRPs or beams after detecting SS and decoding PBCH, which are SFNed transmitted), and wherein the method further comprises: 
transmitting a RACH message associated with the SSB ([0014] receiving, by the BS, a RA preamble on a random access channel (RA) resource corresponding to the SS block from a UE, [0191] Based on the RAR, the UE transmits Msg3 on the indicated time/ frequency resource in the received RAR. The UE may report best received beam ID(s) in the Msg3), and 
determining, based at least in part on the SSB having SFN enabled ([0204] In order for a UE to perform beam refinement during a RACH procedure, a UE should have knowledge on the narrow beam RS(s) and be able to measure the narrow beam RS(s). Given that a RACH resource is associated with the SS block), that a subsequent RACH message is to be transmitted via an SFN transmission using multiple transmit receive points (TRPs) ([0191] Based on the RAR, the UE transmits Msg3 on the indicated time/ frequency resource in the received RAR. The UE may report best received beam ID(s) in the Msg3).  
Claim 8, see claim 1 for the rejection, Kim discloses (fig 11, [0180] TRP1, 2) a method of wireless communication performed by a base station, comprising: 
transmitting an indication that the base station supports single frequency network (SFN) radio access channel (RACH) beam refinement; and 
transmitting a transmission, as a part of a RACH operation, the transmission having SFN enabled or having SFN not enabled.  
Claim 9, see claim 2 for the rejection, Kim discloses the method of claim 8, wherein the indication is associated with one or more synchronization signal blocks (SSBs).  
Claim 10, see claim 3 for the rejection, Kim discloses the method of claim 8, wherein transmitting the transmission having SFN enabled or having SFN not enabled comprises transmitting a synchronization signal block (SSB) associated with RACH beam refinement and having SFN enabled, and 
wherein the method further comprises: 
receiving a RACH message associated with the SSB, and 
transmitting, based at least in part on the SSB having SFN enabled, a subsequent RACH message via an SFN transmission using multiple transmit receive points (TRPs).  
Claim 15, see claim 1 for the rejection, Kim discloses (fig 13, transmitting device/receiving device) a user equipment (UE) for wireless communication, comprising: 
a memory (fig 13, memory); and 
one or more processors (fig 13, processor) operatively coupled to the memory, the memory and the one or more processors configured to: 
receive an indication that a base station supports single frequency network (SFN) radio access channel (RACH) beam refinement; and 
receive a transmission, as part of a RACH operation, the transmission having SFN enabled or having SFN not enabled.  
Claim 16, see claim 2 for the rejection, Kim discloses the UE of claim 15, wherein the memory and the one or more processors, when receiving the indication, are configured to: receive the indication within a RACH configuration, or receive the indication within a system information block (SIB).  
Claim 17, see claim 2 for the rejection, Kim discloses the UE of claim 15, wherein the indication is associated with one or more synchronization signal blocks (SSBs).  
Claim 18, see claim 3 for the rejection, Kim discloses the UE of claim 15, wherein the memory and the one or more processors, when receiving the transmission having SFN enabled or having SFN not enabled, are configured to receive a synchronization signal block (SSB) associated with RACH beam refinement and having SFN enabled, and 
wherein the memory and the one or more processors are further configured to: 
transmit a RACH message associated with the SSB, and 
determine, based at least in part on the SSB having SFN enabled, that a subsequent RACH message is to be transmitted via an SFN transmission using multiple transmit receive points (TRPs).  
Claim 23, see claim 1 for the rejection, Kim discloses (fig 13, transmitting device/receiving device) Kim discloses a base station for wireless communication, comprising: 
a memory ([0239] an eNB memory); and 
one or more processors ([0241] eNB processor) operatively coupled to the memory, the memory and the one or more processors configured to: 
transmit an indication that the base station supports single frequency network (SFN) radio access channel (RACH) beam refinement; and 
transmit a transmission, as a part of a RACH operation, the transmission having SFN enabled or having SFN not enabled.  
Claim 24, Kim discloses the base station of claim 23, wherein the memory and the one or more processors, when transmitting the indication, are configured to: 
transmit the indication within a RACH configuration ([0202] In general, a RACH resource is associated with SS/PBCH (i.e. SS block) transmission beam direction (or index)), or transmit the indication within a system information block (SIB).  
Claim 25, see claim 2 for the rejection, Kim discloses the base station of claim 23, wherein the indication is associated with one or more synchronization signal blocks (SSBs).  
Claim 26, see claim 3 for the rejection, Kim discloses the base station of claim 23, wherein the memory and the one or more processors, when transmitting the transmission having SFN enabled or having SFN not enabled, are configured to 
transmit a synchronization signal block (SSB) associated with RACH beam refinement and having SFN enabled, and wherein the memory and the one or more processors are further configured to: 
receive a RACH message associated with the SSB, and 
transmit, based at least in part on the SSB having SFN enabled, a subsequent RACH message via an SFN transmission using multiple transmit receive points (TRPs).  

Allowable Subject Matter
Claims 4-7, 11-14, 19-22 and 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim 4, the method of claim 1, wherein receiving the transmission having SFN enabled or having SFN not enabled comprises 
receiving a synchronization signal block (SSB) associated with RACH beam refinement and not having SFN enabled and 
wherein the method further comprises: 
transmitting a first RACH message associated with the SSB, and 0097-2331472100772 
transmitting a second RACH message that indicates an SFN-based beam that is requested for a subsequent RACH message.  
Claim 5, the method of claim 1, wherein receiving the transmission having SFN enabled or having SFN not enabled comprises receiving a synchronization signal block (SSB) associated with RACH beam refinement and not having SFN enabled, and 
wherein the method further comprises: 
transmitting a first RACH message associated with the SSB, 
transmitting a second RACH message that indicates multiple SFN-based beams that are requested for a subsequent RACH message, and 
receiving the subsequent RACH message via the multiple SFN-based beams.  
Claim 6, the method of claim 1, wherein receiving the transmission having SFN enabled or having SFN not enabled comprises receiving one or more synchronization signal blocks (SSBs) associated with RACH beam refinement and not having SFN enabled, and 
wherein the method further comprises: 
transmitting a set of RACH messages associated with the one or more SSBs via one or more RACH occasions, and 
receiving a subsequent RACH message via an SFN-based beam.  
Claim 7, the method of claim 6, wherein transmitting the set of RACH messages associated with the one or more SSBs via the one or more RACH occasions comprises: 0097-2331482100772 
transmitting the set of RACH messages based at least in part on a configured preamble hopping sequence that indicates that the set of RACH messages are associated with the UE, or 
transmitting the set of RACH messages based at least in part on a configured frequency hopping sequence that indicates that the set of RACH messages are associated with the UE.  
Claim 11, the method of claim 8, wherein transmitting the transmission having SFN enabled or having SFN not enabled comprises 
transmitting a synchronization signal block (SSB) associated with RACH beam refinement and not having SFN enabled, and 
wherein the method further comprises: 
receiving a first RACH message associated with the SSB, and 
receiving a second RACH message that indicates an SFN-based beam that is requested for a subsequent RACH message.  
Claim 12, the method of claim 8, wherein transmitting the transmission having SFN enabled or having SFN not enabled comprises 
transmitting a synchronization signal block (SSB) associated with RACH beam refinement and not having SFN enabled, and 
wherein the method further comprises: 
receiving a first RACH message associated with the SSB, 
receiving a second RACH message that indicates multiple SFN-based beams that are requested for a subsequent RACH message, and 
transmitting the subsequent RACH message via the multiple SFN-based beams.  
Claim 13, the method of claim 8, wherein transmitting the transmission having SFN enabled or having SFN not enabled comprises 
transmitting one or more synchronization signal blocks (SSBs) associated with RACH beam refinement and not having SFN enabled, and 
wherein the method further comprises: 
receiving a set of RACH messages associated with the one or more SSBs via one or more RACH occasions, and 0097-2331502100772 
determining that the set of RACH messages are associated with a single user equipment (UE).  
Claim 14, the method of claim 13, wherein determining that the set of RACH messages are associated with a single UE comprises: 
determining that the set of RACH messages are associated with a single UE based at least in part on one or more of: 
receiving the set of RACH messages with a configured preamble hopping sequence, or receiving the set of RACH messages with a configured frequency hopping sequence.  
Claim 19, the UE of claim 15, wherein the memory and the one or more processors, when receiving the transmission having SFN enabled or having SFN not enabled, are configured to: 
receive a synchronization signal block (SSB) associated with RACH beam refinement and not having SFN enabled, and 
wherein the memory and the one or more processors are further configured to: 
transmit a first RACH message associated with the SSB, and 
transmit a second RACH message that indicates an SFN-based beam that is requested for a subsequent RACH message.   
Claim 20, the UE of claim 15, wherein the memory and the one or more processors, 
when receiving the transmission having SFN enabled or having SFN not enabled, are configured to 
receive a synchronization signal block (SSB) associated with RACH beam refinement and not having SFN enabled, and 
wherein the memory and the one or more processors are further configured to: transmit a first RACH message associated with the SSB, transmit a second RACH message that indicates multiple SFN-based beams that are requested for a subsequent RACH message, and 
receive the subsequent RACH message via the multiple SFN-based beams.  
Claim 21, the UE of claim 15, wherein the memory and the one or more processors, when receiving the transmission having SFN enabled or having SFN not enabled, are configured to receive one or more synchronization signal blocks (SSBs) associated with RACH beam refinement and not having SFN enabled, and 
wherein the memory and the one or more processors are further configured to: 
transmit a set of RACH messages associated with the one or more SSBs via one or more RACH occasions, and 
receive a subsequent RACH message via an SFN-based beam.  
Claim 22, the UE of claim 21, wherein the memory and the one or more processors, when transmitting the set of RACH messages associated with the one or more SSBs via the one or more RACH occasions, are configured to: 0097-2331532100772 
transmit the set of RACH messages based at least in part on a configured preamble hopping sequence that indicates that the set of RACH messages are associated with the UE, or 
transmit the set of RACH messages based at least in part on a configured frequency hopping sequence that indicates that the set of RACH messages are associated with the UE.  
Claim 27, the base station of claim 23, wherein the memory and the one or more processors, when transmitting the transmission having SFN enabled or having SFN not enabled, are configured 
to transmit a synchronization signal block (SSB) associated with RACH beam refinement and not having SFN enabled, and 
wherein the memory and the one or more processors are further configured to: receive a first RACH message associated with the SSB, and receive a second RACH message that indicates an SFN-based beam that is requested for a subsequent RACH message.  
Claim 28, the base station of claim 23, wherein the memory and the one or more processors, when transmitting the transmission having SFN enabled or having SFN not enabled, are configured to transmit a synchronization signal block (SSB) associated with RACH beam refinement and not having SFN enabled, and 
wherein the memory and the one or more processors are further configured to: receive a first RACH message associated with the SSB, 0097-2331552100772 
receive a second RACH message that indicates multiple SFN-based beams that are requested for a subsequent RACH message, and transmit the subsequent RACH message via the multiple SFN-based beams.  
Claim 29, the base station of claim 23, wherein the memory and the one or more processors, when transmitting the transmission having SFN enabled or having SFN not enabled, are configured to transmit one or more synchronization signal blocks (SSBs) associated with RACH beam refinement and not having SFN enabled, and 
wherein the memory and the one or more processors are further configured to: receive a set of RACH messages associated with the one or more SSBs via one or more RACH occasions, and 
determine that the set of RACH messages are associated with a single user equipment.  
Claim 30, the base station of claim 29, wherein the one or more processors, when determining that the set of RACH messages are associated with a single user equipment, are configured to: 
determine that the set of RACH messages are associated with a single user equipment based at least in part on one or more of: 
receiving the set of RACH messages with a configured preamble hopping sequence, or 
receiving the set of RACH messages with a configured frequency hopping sequence.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647